DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Johnathon Webb on 01/18/2022.

Claim 1 has been amended as follows:
On line 9, the word “base” has been deleted and replaced with the words   --free edge--
On line 10, the words “free edge” have been deleted and replaced with the word  --base --

Claim 32 has been amended as follows:
On line 7, the word “base” has been deleted and replaced with the words   --free edge--
On line 8, the words “free edge” have been deleted and replaced with the word  --base --

Allowable Subject Matter
Claims 1, 3-14, 16-21, 23, 25-27 and 32-35 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art, by itself, or in combination with other art, could be found that discloses or fairly teaches a prosthetic valve comprising a leaflet frame and a leaflet construct coupled to the leaflet frame; wherein the leaflet construct has a base and a free edge, and including a porous membrane having a first zone, a second zone, and a boundary between the first and second zones, wherein the first zone is between the free edge and the boundary and the second zone being between the boundary and the base, and the leaflet construct further comprising a synthetic leaflet material that includes an elastomer/elastomeric material, the synthetic leaflet material being associated with the first zone of the porous membrane and not associated with the second zone of the porous membrane; and a tissue ingrowth curtain, configured to promote tissue ingrowth between the leaflet frame and the leaflet construct, coupled to the second zone of the porous membrane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774